WALKER, P. J.
It was permissible for the jury to find from the evidence as to the language used by the defendant to Mrs. Russell and the circumstances of its use that it was insulting, within the meaning of section 6217 of the Code. — Turney v. State, 168 Ala. 128, 52 South. 910; Carter v. State, 107 Ala. 146, 18 South. 232; Wiley v. State, 65 South. 204. It follows that the inquiry as to whether what the defendant said bad such an import was properly submitted to the jury, and that the charges requested by him were well refused.
Affirmed.